Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hairston et al. (US 2019/0356875 A1) hereinafter Hairston.
Regarding Claim 1, Hairston teaches a focal plane array (Para.0029; FPA), the focal plane array comprising: a plurality of pixels (Para.0029; FPA; plurality of pixels), each pixel comprising at least one detector configured to generate an electrical current in response to electromagnetic radiation impinging thereon (Para.0029; FPA; pixels generating electrical signals); and at least one readout integrated circuit in operative 

Regarding Claim 2, Hairston teaches the focal plane array of claim 1, wherein the first group of pixels consists of half of the plurality of pixels and the second group of pixels consists of half of the plurality of pixels (fig.2A-2B; Para.0048-0051; first half of the frame and second half of the frame).  

Regarding Claim 3, Hairston teaches the focal plane array of claim 1, wherein the first and second groups of pixels comprise equal numbers of pixels (Para.0051; pixels are groups by 8, therefore half of the group should be equal number of pixels).  

Regarding Claim 4, Hairston teaches the focal plane array of claim 1, wherein each pixel comprises a readout integrated circuit (Para.0048; ROIC is the readout integrated circuit).  

Regarding Claim 5, Hairston teaches the focal plane array of claim 4, wherein each readout integrated circuit comprises a comparator and a counter, the counter being in communication with a clock (fig.3-4; Para.0052-0053; ROIC connected to comparator 104, counter 412 and clock 320).  

Regarding Claim 6, Hairston teaches the focal plane array of claim 5, wherein the comparator comprises at least two inputs and one output (fig.4; comparator 104 with two inputs and one outputs), the inputs being a voltage input corresponding to a signal proportional to the current that impinged upon the detector during a preceding integration period and a voltage reference or ramp and the output being a value between the voltage of the voltage input and the7Docket: 19-4306BAE Systems Proprietary voltage of the voltage reference or ramp (fig.3-4; Para.0052-0053; ROIC connected to comparator 104, counter 412 and ramp 336).  

Regarding Claim 7, Hairston teaches the focal plane array of claim 6, wherein the counters of pixels belonging to the first group of pixels are configured to begin counting at the start of the analog to digital conversion process and stop counting when the voltage input is equal to the voltage reference and wherein the counters of pixels 

Regarding Claim 8, Hairston teaches the focal plane array of claim 7 wherein said counters are configured to count clock cycles (fig.3-4; Para.0052-0053; counting with the clock 320).  

Regarding Claim 9, Hairston teaches the focal plane array of claim 8 wherein the clock and voltage reference are distributed across the focal plane array (Para.0052; VRSI reference/ramp 336).  

Regarding Claim 10, Hairston teaches the focal plane array of claim 8 wherein the clock is a synchronous clock (fig.3; Para.0052; global clock).  

Regarding Claim 13, Hairston teaches the focal plane array of claim 5 wherein said counter, upon activation and until deactivation, is configured to count clock cycles (fig.3; Para.0052-0054; activate and deactivate the global clock).  
 
Regarding Claim 14, Hairston teaches a focal plane array, the focal plane array (Para.0029; FPA) comprising: a plurality of pixels (Para.0029; FPA; plurality of pixels), 

Regarding Claim 15, Hairston teaches the focal plane array of claim 14 wherein said counters are configured to count clock cycles.  

Regarding Claim 17, Hairston teaches an analog to digital conversion system, the system comprising: a plurality of analog to digital conversion units (Para.0049; ADC), each analog to digital conversion unit comprising: a comparator having a signal and a voltage reference as inputs (fig.3-4; Para.0052-0053; ROIC connected to comparator 104); and a counter in communication with an output of the comparator and in further communication with a clock (fig.3-4; Para.0052-0053; ROIC counter 412 is connected to the clock 320), wherein the plurality of analog to digital conversion units are grouped into at least two groups (fig.2A-2B; Para.0048-0051; claim 1; first and second groups of pixels), a first group of analog to digital conversion units and a second group of analog to digital conversion units (fig.2A-2B; Para.0048-0051), wherein the first group of analog to digital conversion units is configured to begin an analog to digital conversion process on the signal when the comparator output is high and to stop the analog to digital conversion process when the comparator output is low (fig.2A-2B; Para.0048-0051; claim 1; first group of pixels readouts start time of the conversion), and the second group of analog to digital conversion units is configured to begin an analog to digital conversion process on the signal when the comparator output is low and to stop the analog to digital conversion process when the comparator output is high (fig.2A-2B; Para.0048-0051; claim 1; second group of pixels readouts later time of the conversion with the voltage reference until the analog to digital conversion process).  

Regarding Claim 18, Hairston teaches the analog to digital conversion system of claim 17 wherein said counters are configured to count clock cycles (fig.3-4; Para.0052-0053; counting with the clock 320).  

Regarding Claim 19, Hairston teaches the analog to digital conversion system of claim 17 wherein the clock and voltage reference are distributed across the analog to digital conversion system (Para.0052; VRSI reference/ramp 336).  

Regarding Claim 20, Hairston teaches the analog to digital conversion system of claim 18 wherein each analog to digital conversion units comprises its own clock (fig.3-4; Para.0052-0053; counting with the clock 320).

Allowable Subject Matter
Claims 11-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 11 and dependent claim 12 which specifically comprises the following features in combination with other recited limitations:-- the clock comprises a separate clock located in each pixel.  

The prior art fails to teach Claim 16 which specifically comprises the following features in combination with other recited limitations:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698